Name: Commission Regulation (EEC) No 151/87, of 20 January 1987, establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 1 . 87 Official Journal of the European Communities No L 20/5 COMMISSION REGULATION (EEC) No 151/87 of 20 January 1987 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 23 January 1987. . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 January 1987. For the Commission COCKFIELD Vice-President ( ¢) OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 335, 13 . 12. 1985, p . 9 . No L 20/6 Official Journal of the European Communities 22. 1 . 87 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfis Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 I 07.01-15 07.01 All New potatoes 36,73 1571 287,04 75,77 25321 5496 28,49 53870 85,40 27,12 1.12 ex 07.01-21 1 ex 07.01-22 f ex 07.01 B I Broccoli &lt; 84,92 3632 663,59 175,16 585,38 12707 65,86 124539 197,44 62,71 1.14 07.01-23 07.01 B II White cabbages and red cabbages 20,14 861 157,42 41,55 138,87 3014 15,62 29544 46,84 14,87 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 24,09 1030 18827 49,69 166,08 3605 18,68 35334 56,02 17,79 120 07.01-31 1 07.01-33 f 07.01 D I Cabbage lettuce 84,80 3627 662,67 174,92 584,57 12689 65,77 124367 197,17 62,63 1.22 ex 07.01-36 ex 07.01 D II Endives 71,56 3061 559,22 147,61 49331 10708 55,50 104951 16639 52,85 128 07.01-41 1 07.01-43 J 07.01 F I Peas 111,60 4774 872,07 230,19 76929 16699 86,56 163665 259,48 82,42 130 07.01-451 07.01-47 j 07.01 F II Beans (of the species Phaseolus) 88,73 3796 693,40 183,03 611,68 13277 68,82 130133 20631 65,53 132 ex 07.01-49 ex 07.01 F III Broad beans 38,60 1651 301,67 79,63 266,11 5776 29,94 56616 89,76 28,51 1.40 ex 07.01-54 ex 07.01 G II Carrots 41,01 1754 320,46 84,59 282,70 6136 31,80 60143 9535 30,28 1.50 ex 07.01-59 ex 07.01 G IV Radishes 116,64 4990 911,46 240,59 804,04 17453 90,47 171058 27120 86,14 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 15,00 641 117,21 30,94 10339 2244 11,63 21998 34,87 11,07 1.70 07.01-67 ex 07.01 H Garlic 259,25 11091 2025,86 543,76 1787,10 38793 201,08 380201 602,78 191,47 1.74 ex 07.01-68 ex 07.01 IJ Leeks 47,74 2042 373,07 98,48 329,10 7144 37,03 70016 111,00 35,26 1.80 07.01 K Asparagus : \ 1.80.1 ex 07.01-71 I  green 321,07 13735 2508,93 66227 2213,23 48043 249,03 470860 746,51 237,12 1.80.2 ex 07.01-71 I  other 562,45 24061 4395,12 1160,16 3877,12 84161 436,25 824849 1 307,74 415,40 150 07.01-73 07.01 L Artichokes 82,30 3520 643,11 169,76 567,31 12314 63,83 120695 191,35 60,78 1.100 07.01-75 1 07.01-77 1 07.01 M Tomatoes 49,07 2099 383,50 10123 338,30 7343 38,06 71973 114,10 36,24 1.110 07.01-81 1 07.01-82 1 07.01 P I Cucumbers 56,64 2423 442,64 116,84 390,47 8476 43,93 83072 131,70 41,83 1.112 07.01-85 07.01 Q II Chantarelles 980,32 41938 7660,46 2022,11 6757,62 146689 76037 1437668 227932 724,02 1.118 07.01-91 07.01 R Fennel 42,85 1833 334,87 8839 295,40 6412 33,23 62847 99,64 31,65 1.120 07.01-93 07.01 S Sweet peppers 83,03 3552 648,87 171,28 572,40 12425 64,40 121777 193,06 6132 1.130 07.01-97 07.01 T II Aubergines 92,29 3948 721,18 190,36 636,19 13809 71,58 135348 214,58 68,16 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 52,24 2235 408,27 107,77 360,15 7817 40,52 76622 121,47 38,58 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 50,72 2170 396,37 104,62 349,65 7590 39,34 74388 117,93 37,46 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 96,38 4123 753,14 198,80 664,37 14421 74,75 141344 224,09 71,18 2.10 08.01-31 ex 08.01 B Bananas, fresh 42,32 1810 330,75 87,30 291,77 6333 32,83 62073 98,41 31,26 220 ex 08.01-50 ex 08.01 C Pineapples, fresh 59,23 2534 462,89 122,19 408,34 8863 45,94 86874 137,73 43,75 230 ex 08.01-60 ex 08.01 D Avocados, fresh 102,84 4399 803,68 212,14 708,96 15389 79,77 150830 239,13 75,95 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 186,37 7973 1 456,39 384,43 1 284,74 27888 144,56 273326 43334 137,64 2.50 \ 08.02 A I Sweet oranges, fresh : \ 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi ­ sanguines 45,40 1942 354,79 93,65 312^7 6793 3521 66585 105,56 33,53 22. 1 . 87 Official Journal of the European Communities No L 20/7 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfts/Lfis Dkr DM FF Dr £ Irl Lit F1 £ 2.502 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 31,28 1338 244,45 64,52 215,64 4681 24,26 45878 72,73 23,10 2.503 08.02-05 \ l 08.02-09 08.02-15 08.02-19  others 38,59 1651 301,62 79,61 266,07 5775 29,93 56607 89,74 28,50 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 38,51 1647 300,94 79,43 265,47 5762 29,87 56479 89,54 28,44 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 35,87 1534 280,35 74,00 247,30 5368 27,82 52614 83,41 26,49 2.603 08.02.28 08.02 B I  Clementines 58,61 2507 458,01 120,90 404,03 8770 45,46 85958 136,28 43,28 2.60.4 08.02-34 1 08.02-37 1 ex 08.02 B II  Tangerines and others 68,53 2932 535,57 141,37 472,45 10255 53,16 100514 159,35 50,61 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 37,37 1598 292,01 77,08 257,60 5591 28,98 54804 86,88 27,60 2.80 ex 08.02 D Grapefruit, fresh : 2.80.1 ex 08.02-70 \  white 37,90 1621 296,23 78,19 261,32 5672 29,40 55595 88,14 27,99 2.802 ex 08.02-70 l  pink 54,22 2319 423,73 111,85 373,79 8113 42,05 79523 126,07 40,04 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 171,93 7355 1 343,55 354,65 1 185,20 25727 133,36 252149 399,76 126,98 230 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 112,89 4829 882,15 232,85 778,18 16892 87,56 165556 26147 83,37 235 08.05-50 08.05 C Chestnuts 101,92 4360 796,49 210,24 702,62 15251 79,05 149480 236,99 75,27 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 42,04 1798 328,56 86,73 289,84 6291 32,61 61663 97,76 31,05 2.110 08.06-33 || 08.06-35 08.06-37 08.06-38 08.06 B II Pears 55,36 2368 432,64 114,20 381,65 8284 42,94 81195 128,73 40,89 2.120 08.07-10 08.07 A Apricots 128,37 5492 1003,18 264,80 884,95 19209 99,57 188271 298,49 94,81 1130 ex 08.07-32 ex 08.07 B Peaches 172,63 7385 1 349,03 356,10 1 190,04 25832 133,90 253178 401,39 127,50 2.140 ex 08.07-32 ex 08.07 B Nectarines 213,55 9136 1 668,76 440,49 1472,09 31955 165,64 313184 496,53 157,72 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 88,56 3788 692,07 182,68 610,50 13252 68,69 129883 205,92 65,41 1160 08.07-71 1 08.07-75 | 08.07 D Plums 204,83 8762 1 600,61 422,50 1411,96 30649 158,87 300393 476,25 151,28 2.170 08.08-11 1 08.08-15 I 08.08 A Strawberries 440,10 18827 3439,04 907,79 3033,72 65853 341,35 645417 1023,26 325,03 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 131,10 5608 1024,49 270,43 903,74 19617 101,69 192269 304,83 96,82 2.180 08.09-11 ex 08.09 Water melons 22,75 973 177,79 46,93 156,84 3404 17,64 33367 52^0 16,80 2.190 ex 08.09 Melons (other than water melons) : 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 71,23 3047 556,66 146,94 491,06 10659 55,25 104471 165,63 52,61 11902 ex 08.09-19  other 118,67 5077 927,37 244,79 818,07 17758 92,05 174043 27533 87,64 2.195 ex 08.09-80 ex 08.09 Pomegranates 47,87 -2048 374,10 98,75 330,01 7163 37,13 70209 111,31 35,35 2200 08.09-50 ex 08.09 Kiwis 209,87 8978 1 640,03 432,91 1446,74 31404 162,78 307791 48738 155,00 2202 ex 08.09-80 ex 08.09 Khakis 89,97 3849 703,05 185,58 620,19 13462 69,78 131945 209,19 66,44 2203 ex 08.09-80 ex 08.09 Lychees 186,52 7979 1 457,56 384,74 1 285,78 27910 144,67 273546 433,68 137,76